Citation Nr: 1233106	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-06 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with major depressive disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to May 1970.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was submitted in May 2009, a statement of the case was issued in February 2010, and a substantive appeal was submitted in February 2010.  In March 2012, the Veteran failed to appear for a videoconference Board hearing that he had previously requested.

The Veteran had also finalized an appeal regarding a January 2010 rating decision that denied entitlement to a total disability rating based on individual unemployability (TDIU).  However, a January 2011 rating decision granted service connection for arteriosclerotic heart disease status post stent placement and ventricular tachycardia status post automatic internal cardioverter defibrillator, at a 100 percent rating, effective June 4, 2008.  The January 2011 rating decision noted that, based on the schedular grant of 100 percent for the ischemic heart disease, the appeal for TDIU was considered to be fully resolved.  A November 2011 statement  from the Veteran's representative acknowledged that the appeal for entitlement to TDIU was "closed."  That matter is therefore not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a rating in excess of 50 percent for his service-connected PTSD with major depressive disorder.  He was afforded a VA examination in July 2008.  He later submitted a February 2010 private opinion from a licensed professional counselor, reflecting evidence of worsening psychological symptoms.  The Veteran's VA treatment records since July 2008 also reflect worsening of symptoms, including a prescription for the anti-anxiety medication Lorazepam, and participation in a weekly coping skills group beginning in February 2011.

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination, or obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the evidence as to worsening symptomatology associated with the service-connected PTSD with major depressive disorder since the last VA psychiatric examination, the Board concludes that a remand for a more contemporaneous examination to assess the current severity of the service-connected disability is necessary in this case.  38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the February 2010 private medical opinion and VA treatment records indicating a possible increase in the severity of symptoms, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's PTSD with major depressive disorder.    

Further, it appears that the most recent complete VA treatment records associated with the claims file are from March 2011.  As VA medical records are constructively of record and must be obtained, the RO should obtain any VA treatment records from March 2011 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the Veteran's complete VA mental health treatment records from March 2011 to the present. 

2.  The Veteran should be scheduled for an appropriate VA psychiatric examination to determine the current severity of his PTSD with major depressive disorder.  The claims folder (including relevant Virtual VA records) must be made available to the examiner and reviewed in conjunction with the examination.  The examiner must take into account the Veteran's subjective complaints and all objective findings.  A multi-axial diagnosis must be rendered, a GAF score should be reported, and the rationale behind that GAF score must be described in a typewritten report.

3.  After completion of the above and any further development deemed necessary, the AMC/RO should review the record and determine whether an increased rating for PTSD with major depressive disorder is warranted.  If the matter is denied, then the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order, for appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


